PER CURIAM.
This matter is before the Court on Respondent’s Petition for Leave to Resign from The Florida Bar and Amended Petition for Leave to Resign from The Florida Bar pursuant to article XI, Rule 11.08 of the Integration Rule of The Florida Bar.
The Petitions state:
1. [Respondent] was admitted to practice before [T]he Florida Bar in 1975.
2. On February 1983 the Commonwealth of Massachusetts entered a Bill of Indictment against [Respondent] for an alleged violation of the laws of the State of Massachusetts which constitute a felony under the laws of the State of Massachusetts, to-wit: conspiracy to traffic in controlled substances prohibited by Massachusetts law. The Court accepted the [Respondent’s] guilty plea on June 17, 1983.
3. Other than the foregoing, no other past or pending disciplinary actions or criminal proceedings have been brought against the [Respondent].
[4.] [Respondent] herein requests this Court to enter an Order granting [Respondent’s] resignation without leave to apply for admission permanently.
The Florida Bar having now filed its responses supporting the Petition and Amended Petition for Leave to Resign on the conditions set forth above, and the Court having reviewed the same and determined that the requirements of Rule 11.-08(3) are fully satisfied, the Petition and Amended Petition for Leave to Resign without leave to reapply are hereby approved and John Roger Sherry’s name is hereby stricken from the roll of attorneys in the State of Florida effective this date.
It is so ordered.
*1022ADKINS, Acting C.J., and BOYD, OV-ERTON, MCDONALD and EHRLICH, JJ., concur.